       2:17-cr-20037-JES-JEH # 179         Page 1 of 46                                        E-FILED
                                                               Friday, 07 December, 2018 06:34:03 PM
                                                                          Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
      Plaintiff,                           )
                                           )
vs.                                        )       Crim. No. 17-20037
                                           )
BRENDT A. CHRISTENSEN,                     )
                                           )
      Defendant.                           )

                   MOTION IN SUPPORT OF DEFENDANT’S PROPOSED
                   SUPPLEMENT TO THE JOINT JURY QUESTIONNAIRE

      Defendant, Brendt Christensen, through undersigned counsel, respectfully moves

this Court to include in the Juror Questionnaire appropriate questions in four categories:

      (1) case-specific questions to discover potential bias and elicit information

          to assist the Court and parties in evaluating the prospective jurors and

          eventually ensuring that they are life-qualified and death-qualified for

          this type or category of case;

      (2) questions addressing aggravation and mitigation to discover potential

          bias and confirm the jurors are able to fairly and impartially consider

          these factors in this case;

      (3) the inclusion of an overview of the process and legal principles that

          apply to a sentencing trial and questions addressing these principles;

          and

      (4) an introduction to the case including the government’s allegations in the

          Indictment and Notice of Intent to set an appropriate context for

                                               1
        2:17-cr-20037-JES-JEH # 179            Page 2 of 46



             learning about potential bias and feelings and views about the sensitive

             issues in this case.

       In support of this Motion, Mr. Christensen states as follows:

I.     Introduction

       On December 6, 2018, the parties met and conferred regarding the preparation of

a Proposed Joint Jury Questionnaire to present to this Court. Although many areas of

agreement were reached, there remain several categories of questions for which the

parties were not able to reach consensus. With the consent of defense counsel, the

government filed R. 164, a Notice of Filing of Agreed, Proposed Jury Questionnaire,

reflecting the agreements that were reached by the parties. Nevertheless, Mr. Christensen

requests that several additional questions be included in the Court’s Jury Questionnaire

that is ultimately distributed to potential jurors in this case.

       The additional questions requested by Mr. Christensen were presented to this

Court under seal on December 6, 2018. (R. 165)1 This Motion and the exhibits attached

hereto represent the legal basis and justification for Mr. Christensen’s requested

questions.




1
 For the purposes of this Motion, the defense requested questions are identified by the question number
in the Word version of the MS Word file emailed to Chambers on Friday, December 7, 2018,
Combined Jury Questionnaire (Agreements of the Parties and Def. Proposed Supplement, combined).docx.
For example, the defense requested question in blue colored text below is referred to as Question 165:


                                                  2
       2:17-cr-20037-JES-JEH # 179         Page 3 of 46



II.    Overview Regarding Category-Specific and Case-Specific Questions and Jury
       Selection

       During the jury selection process a capital defendant must not be limited to general

or theoretical inquiries as to whether a venire member has a bias for the death penalty or

a bias against mitigation as a general proposition. The defendant must also be allowed to

elicit information from potential jurors as to whether they can give meaningful

consideration to a life sentence in a case involving the category of murder and

aggravation anticipated in the case, and whether they can consider and give effect to the

mitigating factors relevant in the particular case.

       There are two potential types of case-specific questions: impermissible “stake-out”

or “pre-commitment” questions, and properly framed case-specific questions. The

distinction is sometimes subtle, but crucial for separating allowable questions from

prohibited ones. In short, stake-out questions ask potential jurors how they would vote

based on certain evidence, or how they would weigh or assess that evidence. Permissible

questions ask merely whether they could fairly consider specific types of information in

specific circumstances, without asking what they would do with it. With this distinction




                                             3
        2:17-cr-20037-JES-JEH # 179                Page 4 of 46



in mind case law clearly prohibit stake-out questions and permit properly framed case-

specific questions.

        Judge Bennett of the Northern District of Iowa reached precisely this conclusion

after conducting perhaps the most exhaustive review of federal and state case law and

comprehensive analysis of the issue ever undertaken in a published opinion in United

States v. Johnson, 366 F.Supp.2d 822 (N.D. Iowa 2005). After doing so, he concluded as

follows:

        This court acknowledges that Morgan does not require “case-specific”
        questions during voir dire of prospective jurors in capital cases, but neither
        does Morgan bar such questions, because the Supreme Court never
        addressed in Morgan the issue of whether such questions are permissible.
        The court also does not purport to answer here the question of whether
        “case specific” questions are constitutionally required during voir dire of
        prospective jurors in capital cases. Nevertheless, the court holds that, in this
        case, “case specific” questions are appropriate – indeed necessary – during
        voir dire of prospective jurors to allow the parties to determine the ability of
        jurors to be fair and impartial in the case actually before them, not merely in
        some “abstract” death penalty case. After all, if the jury selected in this case
        imposes the death penalty on Angela Johnson, there will be nothing
        “abstract” about that determination or the penalty imposed.

366 F.Supp.2d at 849-50. (Emphasis in original).2 Accord United States v. Fell, 372 F.Supp.2d

766, 770 (D. Vt. 2005) (following Johnson because it “thoroughly and persuasively

discusses this question.”); Id. at 771 (“If properly formed, case-specific questions help

identify various forms of juror bias.”) Cf. United States v. Wilson, 493 F.Supp.2d 402, 404-




2
 Although Judge Bennett did not definitively decide the broader constitutionality issue, he did opine “that
‘case-specific’ questions may well be constitutionally required in order to impanel a fair and impartial jury,
because a prohibition on ‘case-specific’ questions may unconstitutionally impede a party’s ‘ability to
exercise intelligently [a] challenge for cause against those biased persons on the venire who as jurors would
unwaveringly impose’ either a life or death sentence after a finding of guilt (citing Morgan, 504 U.S. at
733-34).” Johnson, 366 F.Supp.2d at 848. (Emphasis in original).


                                                      4
        2:17-cr-20037-JES-JEH # 179          Page 5 of 46



05 (E.D.N.Y. 2006) (agreeing with Johnson “that certain case-specific questions can be

appropriate in capital voir dire. Such questions may be proper, indeed necessary, if they

deal with subject matter that would demonstrate impermissible bias on the part of a juror

(citing Fell).”)

        The court in Johnson took pains to distinguish proper case-specific questions, on

the one hand, from “stake-out” or “pre-commitment” questions that are universally

condemned as improper, on the other hand:

        While any “case-specific” question that asks how a prospective juror would
        vote on life or death, if presented with proof of certain facts, is a “stake-out”
        question, and does attempt to “pre-commit” the juror to a certain position,
        a properly framed case-specific question does not necessarily do any of
        these things. For example, a question about whether a juror “could (not
        would) find” that certain facts establish a legal requirement for imposition
        of the death penalty, (citation omitted), or that a prospective juror could
        fairly consider either a death or life sentence, notwithstanding proof of
        certain facts, commits a juror to no other position than fair consideration of
        the appropriate penalty in light of all of the facts and the court’s instructions
        (citing Morgan, 504 U.S. at 729).”

Johnson, 366 F.Supp.2d at 845. (Emphasis in original).

        Defense counsel urges the Court to recognize the distinction between permissible

case-specific questions and impermissible “stake-out” questions that was adopted in

Johnson and the cases following it, as succinctly articulated in Fell:

        The Court holds that case-specific questions are sometimes proper and
        useful. Nevertheless, the Court will prohibit questions which are framed
        solely to educate the jury or to have jurors commit to particular points of
        view. A balance must be struck between seeking to discover biased jurors
        who could not be impartial given particular facts and getting jurors to
        commit to support a particular perspective on the evidence.

        This balance suggests that case-specific questions regarding significant and
        potentially prejudicial facts may be asked if couched in terms of asking
        whether or not the jury could still consider aggravating and mitigating

                                               5
        2:17-cr-20037-JES-JEH # 179               Page 6 of 46



        circumstances in light of the existence of those prejudicial facts. Thus, the
        Court will permit counsel to ask questions raising case-specific facts if the
        questions are reasonably directed towards discovering whether the juror
        will be able to fairly and impartially weigh aggravating and mitigating
        factors. Any questions that attempt to commit the juror to a particular
        position will be struck.

Fell, 372 F.Supp.2d at 773. Cf. People v. Coffman, 34 Cal. 4th 1, 47, 96 P.3d 30, 69, 17

Cal.Rptr.3d 710, 756 (2004) (“Our decisions have explained that death-qualification voir

dire must avoid two extremes. On the one hand, it must not be so abstract that it fails to

identify those jurors whose death penalty views would prevent or substantially impair

the performance of their duties as jurors in the case being tried. On the other hand, it must

not be so specific that it requires the prospective jurors to prejudge the penalty issue

based on a summary of the mitigating and aggravating evidence likely to be presented.”

(Internal quotations and citations omitted).)3

III.    Case-Category Questions in the Juror Questionnaire

        The Courts in Johnson and Fell concluded that the necessity of case-specific questions

follows logically from the Supreme Court’s reasoning in Morgan:

        [T]he Supreme Court’s reasoning in Morgan supports the use of case-specific
        questions in some circumstances. The entire premise of the Morgan decision
        is that highly general questions may not be adequate to detect specific forms
        of juror bias. See 504 U.S. at 734-36, 112 S.Ct. 2222. Thus, Morgan suggests that,
        in appropriate circumstances, the parties should be allowed to ask more
        specific questions to investigate potential bias.




3
 Johnson synopsized the holding in Coffman, as follows: “Thus, the California Supreme Court recognizes
that ‘abstract’ questions may not be sufficient and that ‘case-specific’ questions can serve the purpose of
empaneling a fair and impartial jury, so long as they are not framed as ‘stake-out’ questions, because ‘case-
specific’ questions will help identify jurors who would be prevented or substantially impaired in the
performance of their duties.” 366 F.Supp.2d at 847.


                                                     6
       2:17-cr-20037-JES-JEH # 179          Page 7 of 46



Fell, 372 F.Supp.2d at 769. (Emphasis in original). The Court in Johnson went even further

and suggested, without deciding, that case-specific voir dire may be constitutionally

mandated following Morgan:

       [W]hile Morgan does not require “case-specific” questioning of prospective
       jurors to satisfy constitutional requirements for life- and death-qualifying
       prospective jurors, “case-specific” questions are nevertheless appropriate –
       indeed, necessary – to empanel a fair and impartial jury in this particular case.
       Morgan, 504 U.S. at 730-34, 112 S.Ct. 2222 (voir dire is an important tool to
       determine whether jurors can be fair and impartial). . . . On the other hand,
       this court believes that “case-specific” questions may well be constitutionally
       required in order to impanel a fair and impartial jury, because a prohibition on
       “case-specific” questions may unconstitutionally impede a party’s “ability to
       exercise intelligently [a] challenge for cause against those biased persons on
       the venire who as jurors would unwaveringly impose” either a life or death
       sentence after a finding of guilt. Morgan, 504 U.S. at 733-34, 112 S.Ct. 2222.

Johnson, 366 F.Supp.2d at 848. (Emphasis in original).

       Under the holding in Johnson, “no principled line can be drawn to distinguish facts

that can be included in ‘case-specific’ questions from facts that cannot, apart from the

requirement that the facts included in any ‘case-specific’ question, to have any probative

value as to a juror’s views, should be facts that are likely to be shown by the trial evidence

or genuinely in dispute in the case (citation omitted).” 366 F.Supp.2d at 849. “Indeed, . . . a

sensible rule about ‘case-specific’ questions cannot be based on the content of the questions,

but must be based on the form of such questions.” Id. (Emphasis in original).

       A. Properly framed “case-specific” questions are not improper “stake-out” or
          “pre-commitment” questions; the critical distinction lies in the form of the
          question.

       “Some courts have simply excluded case-specific questions on the ground that they

are stake-out questions.” Fell, 372 F.Supp.2d at 770 (citing Richmond v. Polk, 375 F.3d 309,

329-31 (4th Cir. 2004); McVeigh, 153 F.3d at 1207-08). But the universe of case-specific and

                                               7
       2:17-cr-20037-JES-JEH # 179          Page 8 of 46



“stake-out” questions are not fully coextensive. Just because stake-out questions are

generally case-specific does not mean that all case-specific questions are stake-out questions.

They manifestly are not, as the courts in Johnson and Fell made clear. See Fell, 372 F.Supp.2d

at 770 (“[T]he Court agrees with Johnson that not all case-specific questions are stake-out

questions); Johnson, 366 F.Supp.2d at 842 (“With all due respect to the courts in McVeigh and

Richmond, this court does not find that the questions actually at issue in either of those cases

fit the definitions of ‘stake-out’ questions purportedly applied by those courts.”); Id. at 845

(“[I]t is a misconception to assume that any ‘case-specific’ question is necessarily a ‘stake-

out’ question. (Emphasis in original). The distinction is simple, but legally significant:

       There is a crucial difference between questions that seek to discover how a
       juror might vote and those that ask whether a juror will be able to fairly
       consider potential aggravating and mitigating evidence. For example, a juror
       may not be asked whether evidence of rape would lead him or her to vote for
       the death penalty. However, a juror may be asked if, in a murder case
       involving rape, he or she could fairly consider either a life or death sentence.
       The first question is an improper stake-out question. The second question is
       not a stake-out question because it only asks whether the juror is able to fairly
       consider the potential penalties. To the extent that this question ‘commits’ a
       juror it “commits a juror to no other position than fair consideration of the
       appropriate penalty in light of all of the facts and the court’s instructions.”
       [Johnson, 366 F.Supp.2d] at 844-45. A similar analysis applies to questions that
       ask whether prospective jurors would be able to fairly consider potential
       mitigating or aggravating factors. For example, a juror may be asked whether
       he or she could fairly consider evidence relating to the defendant’s
       upbringing or potential for rehabilitation.

Fell, 372 F.Supp.2d at 771.

       Johnson is to like effect:

       [T]he proper tests for whether a question is a “stake-out” question are the
       following: (1) Does the question ask a juror to speculate or precommit to
       how that juror might vote based on any particular facts? or (2) Does it seek
       to discover in advance what a prospective juror’s decision will be under a
       certain state of the evidence? or (3) Does it seek to cause prospective jurors

                                               8
       2:17-cr-20037-JES-JEH # 179           Page 9 of 46



       to pledge themselves to a future course of action and indoctrinate them
       regarding potential issues before the evidence has been presented and they
       have been instructed on the law? While any “case-specific” question that
       asks how a prospective juror would vote on life or death, if presented with
       proof of certain facts, is a “stake-out” question, and does attempt to “pre-
       commit” the juror to a certain position, a properly framed case-specific
       question does not necessarily do any of these things.

366 F.Supp.2d at 845 (internal citations and quotations omitted). (Emphasis in original).

       Thus, any “case-specific” question should be prefaced by ‘if the evidence
       shows,’ or some other reminder that an ultimate determination must be based
       on the evidence at trial and the court’s instructions. Furthermore, to avoid “stake-
       out” questions, which this court agrees are improper, questions must be in
       the form of whether or not the prospective juror “could fairly consider” a life
       sentence, a death sentence, or both, not whether the prospective juror would
       vote for life or death in light of particular facts.

Id. at 849. (Emphasis in original).

       B. Social Science Research Has Established that Inadequate “Life
          Qualification” Jury Selection in Capital Cases Fails to Identify Jurors Who
          Harbor Pro Death Penalty-Bias and Are Constitutionally Unqualified and
          Impaired Under the Witt Standard.

       Inadequate “life qualification” jury selection results in the seating of unqualified

jurors. This has been consistently borne out by empirical studies of actual capital jurors,

a surprising number of whom find their way onto capital juries despite these

disqualifying biases. See Marla Sandys & Adam Trahan, Life Qualification: Automatic Death

Penalty Voter Status and Juror Decision Making in Capital Cases, 29 Just. Sys. J. 385, 393

(2008); John Blume et al., “Life Qualification” Through Expanded Voir Dire, 29 Hofstra L.

Rev. 1209, 1244-45 (Summer 2001) (“all too often . . . the potential jurors are . . . thinking

of circumstances that would make the crime not a murder at all, let alone a capital

murder”).




                                                9
       2:17-cr-20037-JES-JEH # 179               Page 10 of 46



        The Capital Jury Project – created in 1990, with funding from the Law and Social

Sciences Program of the National Science Foundation – has researched the decision-

making of actual capital jurors.4 The CJP’s interviews chronicle the jurors' experiences

and decision-making over the course of the trial, identify points at which various

influences come into play, and reveal the ways in which jurors reach their final sentencing

decisions.

        The CJP began in eight states and has grown to a total of fourteen states. States

were chosen for the CJP research to reflect the principal variations in guided discretion

capital statutes. Within each state, 20 to 30 capital trials were picked to represent both life

and death sentencing outcomes. From each trial, a target sample of four jurors was

systematically selected for in-depth three-to-four-hour personal interviews. Interviewing

began in the summer of 1991. The present CJP working sample includes 1,198 jurors from

353 capital trials in 14 states. These 14 states are responsible for 76.1% of the 3,718 persons

on death row as of June 1, 2002, and for 79.0% of the 795 persons who were executed

between 1977 and September 1, 2002. Data collected and analyzed by CJP researchers

played a substantial role in Simmons v. South Carolina, 512 U.S. 154 (1994). Since 1993,

some 78 articles and book chapters presenting and discussing the findings of the CJP have

been published.




4
 Indeed, the Supreme Court invited this very research by rejecting earlier studies on the grounds that they
did not address how “actual jurors sworn under oath apply the law to facts of an actual case involving the
fate of an actual capital defendant.” Lockhart v. McCree, 476 U.S. 162, 171 (1986). The recent CJP research
addresses the very question the Supreme Court posed.


                                                    10
      2:17-cr-20037-JES-JEH # 179       Page 11 of 46



      As the national data from the following tables indicate, the CJP survey results

documented profound deviations between what capital jurisprudence requires and what

actual capital jurors believe. Twenty-four percent of jurors believed that a sentence of

death was the only acceptable punishment for a defendant who murdered during

another crime, and fifty-seven percent of jurors believed that a sentence of death was

the only acceptable punishment for a defendant who planned and premeditated

murder. These jurors – who had been screened as capital jurors under Morgan standards,

and who made the life or death decision in an actual capital case – approached the

sentencing decision believing the death penalty was the only appropriate penalty for

many categories and types of murder. In effect, mandatory death penalty laws, while

banned by the Supreme Court under Woodson, may be applied by unqualified – yet

relatively common – jurors unless adequate jury selection procedures, starting with an

appropriate Juror Questionnaire, are followed.




                                          11
       2:17-cr-20037-JES-JEH # 179        Page 12 of 46



Bowers, Foglia, “Still Singularly Agonizing: Law's Failure to Purge Arbitrariness From

Capital Sentencing,” 39 Crim. Law Bulletin 51, 63 tbl. 2 (2003).




William J. Bowers et al., “Foreclosed Impartiality in Capital Sentencing: Jurors'

Predispositions, Guilt Trial Experience, and Premature Decision Making,” 83 Cornell L.

Rev. 1476. 1505 tbl. 6 (1998).

       The CJP data indicates that “life-qualification” and “death qualification” voir dire

failed to identify a significant portion of jurors who believed that the death penalty was

the only appropriate punishment for a number of different categories of murder. What is

particularly striking in the case before this Court is that the criminal conduct and

aggravating factors alleged in the case include several of the categories identified by the

CJP researchers as eliciting automatic death penalty views: “A planned, premeditated

murder,” (government’s third statutory aggravating factor, “Substantial planning and



                                            12
      2:17-cr-20037-JES-JEH # 179         Page 13 of 46



premeditation”, Notice of Intent to Seek a Sentence Of Death, Docket No. 54), “A killing that

occurs during another crime,” (government’s first statutory aggravating factor, “Death

during commission of another crime”, Id.), and “A rape with a permanent injury to the

victim,” (government’s second statutory aggravating factor, “Heinous, cruel, or

depraved manner of committing the offense” addressing torture or serious physical

abuse of the victim, Id., and government’s fourth non-statutory aggravating factor,

“Other serious acts of violence” addressing an alleged sexual assault of another victim

Id.) The CJP research tells us that many prospective jurors – when asked to consider a

case involving a defendant who plans and premeditates murder, who kills during

another crime, and who kills after sexually assaulting the victim – will be unable and

unwilling to consider mitigation and will believe the only appropriate penalty in this

category or type of case is death.

       Sexual assault is an issue that arouses strong emotional responses in prospective

jurors, and many jurors report that they could not give meaningful consideration to a

sentence of life imprisonment for a defendant who had sexually assaulted his victim

before killing her. If jurors are not asked about their ability to consider mitigation and a

life sentence in a case involving a defendant who sexually assaulted the victim before

killing her, the Court risks empaneling jurors who – despite having indicated that they

are open and willing to consider and give effect to mitigating factors and to consider a

life sentence if the case proceeds to a sentencing hearing – have firmly held views and

feelings about the appropriateness and necessity of a death sentence for a person who

sexually assaults and then murders his victim. A juror with these views – who cannot



                                             13
        2:17-cr-20037-JES-JEH # 179              Page 14 of 46



give meaningful consideration to mitigation and a life sentence in this category of case –

harbors a penalty bias and is unqualified to sit in this case. Appropriate questions should

be included in the Juror Questionnaire to elicit information from the prospective jurors

on these issues to ensure potential bias may be uncovered and then explored during voir

dire.

        Defense counsel have proposed appropriate case-category questions (104 – 106,

111,115, 118 – 121) designed to provide the Court and parties with relevant information

regarding potential bias. Including these questions in the Juror Questionnaire encourages

juror reflection and disclosure on these sensitive topics and facilitates a more focused and

efficient oral voir dire following up on responses provided in the Juror Questionnaire. These

types of questions are routinely included in Juror Questionnaires in federal capital cases.5

Examples from Recent Federal Capital Cases of Case-Specific Punishment Questions




5
 Several examples are listed in this pleading. For a more comprehensive listing, please see Exhibit 1,
Declaration Regarding Examples of Case-Specific, Case-Category, and Related Questions about
Punishment Views in Juror Questionnaires from Recent Federal Capital Cases.
                                                    14
      2:17-cr-20037-JES-JEH # 179       Page 15 of 46




United States v. Donald Fell, No. 5:01-cr-00012-GWC (D. Vt.) Jan. 27, 2017, ECF No. 1146
(Juror Questionnaire).




United States v. Naeem Williams, No. 1:06-cr-00079-JMS-KSC (D. Haw.) Oct. 29, 2013 (Juror
Questionnaire).




United States v. Ronell Wilson, No. 1:04-cr-01016-NGG (E.D.N.Y.) Mar. 13, 2013, ECF No.
1051 (Juror Questionnaire).



                                           15
      2:17-cr-20037-JES-JEH # 179      Page 16 of 46




United States v. Savage, et al., No. 2:07-CR-00550-RBS (E.D. Pa.) Nov. 5, 2012 (Juror
Questionnaire).




                                         16
      2:17-cr-20037-JES-JEH # 179       Page 17 of 46




United States v. Jessie Con-Ui, No. 3:13-cr-00123-ARC (M.D. Pa.) Aug. 18, 2016, ECF No.
911 (Juror Questionnaire).




United States v. John Travis Millner, No. 7:13-cr-00015-ART (E.D. Ky.) June 11, 2015, ECF
No. 140 (Juror Questionnaire).




                                           17
      2:17-cr-20037-JES-JEH # 179       Page 18 of 46




United States v. John McCluskey, No. 1:10-cr-02734-JCH (D.N.M.) Oct. 2012 (Juror
Questionnaire).




United States v. Alexis Candelario-Santana, No. 3:09-cr-00427-JAF (D.P.R.) Dec. 28, 2012,
ECF No. 737-2 (Juror Questionnaire).




                                           18
      2:17-cr-20037-JES-JEH # 179      Page 19 of 46




United States v. Vincent Basciano, No. 1:05-CR-00060-NGG (E.D.N.Y.) Mar. 1, 2011, ECF
No. 1054-1 (Juror Questionnaire).




                                         19
      2:17-cr-20037-JES-JEH # 179        Page 20 of 46




United States v. Lecco, 2:05-CR-00107 (S.D.W. Va.) Apr. 10, 2010 (Juror Questionnaire).




                                            20
      2:17-cr-20037-JES-JEH # 179        Page 21 of 46




United States v. Duong, No. 01-CR-20154 (N.D. Cal.) Jan. 2010 (Juror Questionnaire).




United States v. Lashaun Casey, No. 3:05-cr-00277-ADC (D.P.R.) August 21, 2012 (Juror
Questionnaire).




                                           21
       2:17-cr-20037-JES-JEH # 179         Page 22 of 46



United States v. Maurice Phillips, No. 2:07-CR-00549-JCJ (E.D. Pa.) Nov. 2009 (Juror
Questionnaire).

IV.    The Need to Include Questions Addressing Aggravating and Mitigating Factors
       to Discover Potential Bias

       The case law is clear that jurors may not make their life or death decision on the

basis of the crime itself, no matter how horrific. The circumstances of the offense and the

offender must be considered. See, e.g., Penry v. Lynaugh, 492 U.S. 302 (1989); Shuman v.

Sumner, 483 U.S. 66 (1987); Spaziano v. Florida, 468 U.S. 447 (1984); Eddings v. Oklahoma,

455 U.S. 104 (1982); Bell v. Ohio, 438 U.S. 637 (1978); Lockett v. Ohio, 438 U.S. 586 (1978);

Woodson v. North Carolina, 428 U.S. 280 (1976).

       Unfortunately, a growing body of social science research demonstrates that capital

sentencing jurors often fail to understand or give any effect to the mitigating evidence

offered by a convicted capital defendant. See Craig Haney, Exoneration and Wrongful

Condemnations: Expanding the Zone of Perceived Injustice in Death Penalty Cases, 37 Golden

Gate U. L. Rev. 131 (2006) (“Death-qualified jurors also weigh and evaluate penalty phase

evidence differently. Specifically, they are more likely to endorse numerous aggravating

factors while diminishing the significance of both statutory and non-statutory

mitigation.”); Susan Rozelle, The Principled Executioner: Capital Juries’ Bias and the Benefits

of True Bifurcation, 38 Ariz. St. L.J. 769, 790 (2006) (“Nearly half of the CJP respondents

admitted to deciding the proper punishment before they had heard a single piece of

evidence on the issue of punishment. Of these, the overwhelming majority were

‘absolutely convinced’ and almost all of those remaining were ‘pretty sure.’"); Brooke M.

Butler & Gary Moran, The Role of Death Qualification in Venirepersons’ Evaluations of



                                              22
      2:17-cr-20037-JES-JEH # 179         Page 23 of 46



Aggravating and Mitigating Circumstances in Capital Trials, 26 Law & Hum. Behav. 175, 183

(2002) (“[D]efendants in capital trials are subjected to juries that are oriented toward

accepting aggravating circumstances and rejecting mitigating circumstances.”); John

Blume, et. al, Probing “Life Qualification” Through Expanded Voir Dire, 29 Hofstra Law Rev.

1209, 1228 (2001)(“[Capital Jury Project] data convincingly demonstrate that a substantial

number of empaneled capital jurors are indeed ‘mitigation-impaired.’"); Marla Sandys,

Cross-Overs – Capital Jurors Who Change Their Minds About the Punishment: A Litmus Test

for Sentencing Guidelines, 70 Ind. L. J. 1183, 1220-21 (1995) (same); Constanza & Constanza,

Jury Decision Making in the Capital Penalty Phase, 16 L. & Hum. Behav. 185 (1992) (same).

       The defense respectfully requests question 122 be included to learn about the

prospective jurors’ views on mitigation generally. Defense proposed question 126 is

modeled after a similar question eliciting views on a variety of aggravating and

mitigating issues present in the case. See the following examples.




                                            23
      2:17-cr-20037-JES-JEH # 179       Page 24 of 46



   Examples from Recent Federal Capital Cases of Questions Addressing Types of
                          Aggravation and Mitigation:




United States v. Jessie Con-Ui, No. 3:13-cr-00123-ARC (M.D. Pa.) Aug. 18, 2016, ECF No.
911 (Juror Questionnaire).


                                          24
2:17-cr-20037-JES-JEH # 179   Page 25 of 46




                                25
2:17-cr-20037-JES-JEH # 179   Page 26 of 46




                                26
2:17-cr-20037-JES-JEH # 179   Page 27 of 46




                                27
      2:17-cr-20037-JES-JEH # 179       Page 28 of 46




United States v. Donald Fell, No. 5:01-cr-00012-GWC (D. Vt.) Jan. 27, 2017, ECF No. 1146
(Juror Questionnaire).




                                          28
      2:17-cr-20037-JES-JEH # 179        Page 29 of 46




United States v. Gary Watland, No. 1:11-cr-00038-JLK (D. Colo.) Nov. 8, 2013, ECF No. 1298
(Juror Questionnaire).




                                           29
     2:17-cr-20037-JES-JEH # 179    Page 30 of 46




United States v. John McCluskey, No. 1:10-cr-02734-JCH (D.N.M.) Oct. 2012 (Juror
Questionnaire).




                                      30
      2:17-cr-20037-JES-JEH # 179         Page 31 of 46




United States v. Ahmen M. Salad, et al., No. 2:11-cr-00034-RBS (E.D. Va.) Apr. 15, 2013, ECF
No. 606-1 (Juror Questionnaire).




                                            31
          2:17-cr-20037-JES-JEH # 179              Page 32 of 46




United States v. Lujan, No. 2:05-CR-00924-RB (D.N.M.) June 20, 2011, ECF No. 762-4 (Juror
Questionnaire).

IV.        Request to Include an Overview of the Process and Legal Principles that Apply
           to a Sentencing Trial and Follow Up Questions

           Capital instructions typically use complex language, unfamiliar words, one-

sentence definitions of terms, and many sentences with double negatives, all of which

make the instructions difficult for jurors to understand. Luginbuhl & Howe, Discretion in

Capital Sentencing Instructions: Guided or Misguided?, 70 Ind. L. J. 1161, 1169 (1995).

Without a coherent guiding explanation, jurors fall back on their own knowledge, but

have little appreciation of many of the concepts in a capital sentencing trial, especially

mitigation.6 Id.


6
    According to Professor Craig Haney,
          Some of this derives from the fact that we seem to have become a society that has, at this
          time in our history, a very difficult time conceptualizing and legitimizing compassion,
          mercy, charity, and understanding – all concepts that are intertwined with mitigation but
                                                      32
        2:17-cr-20037-JES-JEH # 179               Page 33 of 46



        Many jurors believe that they must unanimously agree that a mitigating

circumstance is present in the case before it can be considered. In fact, as Eisenberg and

Wells report, over sixty percent of jurors in South Carolina capital cases labor under this

significant misperception. Eisenberg & Wells, Deadly Confusion: Juror Instructions in

Capital Cases 79 Corn. L. Rev. 1, 117; see also Luginbuhl & Howe, 70 Ind. L. J. at 1167 (49%

of jurors thought unanimity was required to give effect to mitigating circumstances).

Many jurors also believe that mitigating circumstances must be established beyond a

reasonable doubt. See Luginbuhl & Howe, 70 Ind. L. J. at 1167 (41% of jurors thought

standard of proof for mitigating factors was ‘beyond a reasonable doubt’); Eisenberg &

Wells, 79 Corn. L. Rev. at 11 (almost half); Cornell Study (four of twenty-three thought

standard was ‘beyond a reasonable doubt’; seven thought standard was ‘preponderance

of the evidence’; four did not know).

        Some prospective jurors – once they learn that jurors in a capital sentencing

hearing evaluate the mitigating factors individually – indicate that they are not




       which now have become terribly hard for our citizens to define, harder to assert, and
       virtually impossible to connect to something resembling a principled point of view.
Craig Haney, Symposium: The Capital Jury Project, Taking Capital Jury Seriously 70 Ind. L.J 1223,
1227 (1995).
7
 Moreover, in a test conducted by the Cornell Death Penalty Project to study juror comprehension
(hereinafter “Cornell Study”), the subject of greatest confusion was whether unanimity was required in
considering mitigating evidence. In the study, conducted at Cornell Law School, twenty-three mock jurors
were read a set of model South Carolina instructions for a capital sentencing jury. The jurors were then
immediately given a questionnaire to assess their comprehension of the substance of the instructions. Even
with the instructions having just been read to them, only five of the twenty-three jurors understood that they
did not have to unanimously agree as to the existence of a mitigating circumstance in order to give it effect.
Fifteen of the twenty-three jurors said they all had to agree, and three did not know. John H. Blume,
Theodore Eisenberg & Stephen P. Garvey, Lessons from the Capital Jury Project, in Beyond Repair?
Americ’'s Death Penalty 144 (Stephen P. Garvey ed., 2002).
                                                     33
      2:17-cr-20037-JES-JEH # 179          Page 34 of 46



comfortable or not able to do this. The following is a transcript highlighting this

phenomenon from a capital voir dire in a federal capital case from 2011.

      [Defense counsel] These [pointing to a schematic chart identifying the
      aggravating factors side of the scale] have to be made unanimously, but if
      we get to this place (indicating), these are mitigating factors which are
      reasons that the defense present that support a life sentence for any one
      juror. So the law requires each juror to decide for him- or herself that's
      mitigating or it's not. Each one of you has to make that decision for yourself.
      Can you do that?
      A. I'm not really sure what “mitigating” means.
      Q. It's anything that supports a life sentence for any juror. So it could be
      something like a person is a good influence over young people or young
      family members. It may mean nothing to you and you would then say, "It
      wasn't proven; that's not mitigating to me." Another juror could say, "I find
      that to be mitigating." But it's an individual decision if we get here.
      Do you understand that?
      A. It's an individual -- it's not a group, it's an individual?
      Q. Exactly. It's like you're 12 judges evaluating the mitigating factors.
      Can you do that?
      A. I don't think so.
      Q. Share that with me. How come?
      A. I would believe that we're here as a jury. There's just 12 or 14 people here.
      It should be a group. It shouldn't be an individual. It should be a group
      because we are here as 12, not as 1.
      ....
      [The Court] And of course, when we think in terms of juries, we always
      think in terms of 12 people arriving at a decision through a deliberative
      process because that's what we've been exposed to. That's what we know.
      That's what is described on TV. That's what we know. But what Counsel is
      describing for you here is a slightly different process when you get down
      to this third level. The law says we're going to take a different approach to
      this and everybody individually looks at these mitigating factors, these
      things that would mitigate toward a life sentence rather than a death
      sentence. You have to look at them personally. You have to give them
      serious consideration. And the question is, can you do that? If that's the way
      the law works and if that's what the law requires of you at that point, could
      you do that?

                                             34
      2:17-cr-20037-JES-JEH # 179         Page 35 of 46



       JUROR: No, I could not do it.

United States v. Larry Lujan No. CR 05-924 RB (D. N.M.) (examination of Juror 290, June

21, 2011, at 38-42) (emphasis added) (See Exhibit 2).

       As discussed above in the section addressing the propriety of including case-

specific questions in the Juror Questionnaire, the Capital Jury Project has established that

many jurors who have ended up on capital juries believe the death penalty is the only

appropriate sentencing in many categories of homicide. The defense respectfully

suggests that when opportunities arise to address these systemic failures that have

resulted in jurors with these types of disqualifying views being seated, the Court should

take advantage of these opportunities during the jury selection process. The Juror

Questionnaire is an appropriate vehicle for providing an introduction and overview of

these legal principles (e.g. the death penalty is never a mandatory sentence in a capital

case) and then including questions inquiring if the prospective jurors can follow and

abide by these principles.

       The defense respectfully requests the Court include the introductory language in

the section Questions Concerning Punishment in order to provide an overview of the

process and principles that apply in a sentencing trial. The proposed language is modeled

after similar language in recent federal Juror Questionnaires. See Exhibit 3, Declaration

Regarding Language Providing a Brief Overview of the Sentencing Hearing Process in Juror

Questionnaires from Recent Federal Capital Cases. The example below was used in United

States v. Ritz Williams No. 4:08-cr-00070-YK (M.D. Pa.) (Judge Presiding: The Hon. Yvette

Kane (Chief Judge), jury selection was scheduled to commence on April 16, 2013, and


                                            35
      2:17-cr-20037-JES-JEH # 179        Page 36 of 46



prospective jurors filled out the juror questionnaires; however, the case was resolved by

a negotiated life settlement on April 15, 2013; note that this questionnaire had been

stipulated to by the parties and was filed as ECF No. 712 on January 9, 2013).




                                           36
      2:17-cr-20037-JES-JEH # 179       Page 37 of 46




      The defense requested questions 132 – 134 and 154 – 159 address a number of these

oft misunderstood principles – that the ultimate life or death sentencing decision is an

individual moral judgment every juror makes; the law never requires a juror vote for a

sentence of death; the different manner in which jurors evaluate and consider

aggravating and mitigating factors; the result of a non-unanimous vote by the jurors on

life or death – and will help the Court and parties identify those jurors who do not

understand these principles or who indicate a concern or unwillingness to follow them.

This is critical to ensuring the jurors who sit in judgement in this case will be able to


                                           37
      2:17-cr-20037-JES-JEH # 179         Page 38 of 46



follow the Court’s instructions and do not have a bias that interferes in their ability to

follow these Constitutionally-mandated legal principles..

V.     The Defense Requests an Introduction to the Case Including Information About
       the Indictment and an Introduction to the Case

       The defense respectfully requests the Court include the defense requested

language under the heading “The Indictment” and “Introduction to the Case” on page 3

of the MS Word file emailed to Chambers on Friday, December 7, 2018, Combined Jury

Questionnaire (Agreements of the Parties and Def. Proposed Supplement, combined).docx.




The language addressing the Indictment tracks the government’s allegations in this case

and are the basis of the issue to be litigated in this trial. It is appropriate to advise the

prospective jurors of the charges in order to set a context for accurately learning about

potential bias and learning their views and feelings about these charges and this type of

case. Including this information in the Juror Questionnaire will also make it more likely
                                             38
      2:17-cr-20037-JES-JEH # 179         Page 39 of 46



jurors who have learned of some information about the case – having seen, heard, or read

anything about the case – will have their memory of having learned this information

prodded when they read the basic overview of the allegations in the case. This then

facilitates the jurors sharing this information early in the process which allows the Court

and parties to utilize court time most effectively by starting the voir dire by inquiring

about this case knowledge.

       It is common in federal capital cases to include this type of information in the Juror

Questionnaire. (See Exhibit 4, Examples of Introductions to the Juror Questionnaire and Case

Overviews)



Examples from Recent Federal Capital Cases of “Introduction to the Case” Language:




United States v. John McCluskey, No. 1:10-cr-02734-JCH (D.N.M.) Oct. 2012 (Juror
Questionnaire).




                                             39
2:17-cr-20037-JES-JEH # 179   Page 40 of 46




                                40
      2:17-cr-20037-JES-JEH # 179       Page 41 of 46




United States v. Jessie Con-Ui, No. 3:13-cr-00123-ARC (M.D. Pa.) Aug. 18, 2016, ECF No.
911 (Juror Questionnaire).




United States v. Lujan, No. 2:05-CR-00924-RB (D.N.M.) June 20, 2011, ECF No. 762-4 (Juror
Questionnaire).




                                           41
      2:17-cr-20037-JES-JEH # 179        Page 42 of 46




United States v. Timothy O’Reilly, No. 05-80025 (E.D. Mich.) May 11, 2010 (Juror
Questionnaire.




United States v. Lecco, 2:05-CR-00107 (S.D.W. Va.) Apr. 10, 2010 (Juror Questionnaire).




                                            42
      2:17-cr-20037-JES-JEH # 179       Page 43 of 46




United States v. Maurice Phillips, No. 2:07-CR-00549-JCJ (E.D. Pa.) Nov. 2009 (Juror
Questionnaire).

VI.   The Defense Requests Questions Addressing Prospective Jurors’ Opinions
      About Sexual Assault and a Defendant’s Failure to Testify at Trial

      The defense respectfully request the Court include Questions 69 and 70, relating

to potential jurors’ opinions about sexual assault victims, because the government has

alleged as one of its aggravating factors (R. 54, pg. 3) that Mr. Christensen committed

other serious acts of violence including, at least, the following: in or about 2013, the

defendant choked and sexually assaulted M.D., in the Central District of Illinois. The

government, as of today’s date, intends to introduce this evidence at trial. (R. 50) The

defense contests this allegation. The questions posed in Paragraphs 69 and 70 are

common in Juror Questionnaires in cases involving allegations of sexual assault. The

credibility of an alleged sexual assault victim is highly relevant in this case where the

defense challenges her veracity. This question elicits information relevant to evaluating




                                           43
       2:17-cr-20037-JES-JEH # 179          Page 44 of 46



potential bias on this emotionally charged issue that is also an aggravating factor alleged

by the government.

       The defense further request the inclusion of Question 90 addressing the situation

when a defendant chooses not to testify. Public opinion surveys have established that it

is a very common sentiment that defendants who choose not to testify are guilty. “The

apparently widespread belief that an innocent defendant would testify looms ominously

over jury deliberations involving silent defendants.” Bellin, Jeffrey. “The Silence

Penalty.”      103       Iowa       L.      Rev.       395       (2018)      (available      at

https://ilr.law.uiowa.edu/print/volume-103-issue-2/the-silence-penalty/) This all too

prevalent assumption by jurors constitutes a great risk of harm to a defendant who elects

to exercise his right to remain silent. As such, counsel should be permitted to inquire

regarding this issue.

VII.   Conclusion

       “Part of the guarantee of a defendant's right to an impartial jury is an adequate

voir dire to identify unqualified jurors.” Morgan v. Illinois, 504 U.S.719, 729 (1992); see

Rosales-Lopez v. United States, 451 U.S. 182, 188 (1981); Dennis v. United States, 339 U.S. 162,

171-172 (1950); Morford v. United States, 339 U.S. 258, 259 (1950). "Without an adequate

voir dire the trial judge's responsibility to remove prospective jurors who will not be able

impartially to follow the court's instructions and evaluate the evidence cannot be

fulfilled." Rosales-Lopez, 451 U.S. at 188. “Although the Constitution makes no mention of

voir dire, the law recognizes the important role this process plays in ensuring the fair and

impartial criminal jury mandated by the Sixth Amendment.” United States v. Quinones,



                                              44
         2:17-cr-20037-JES-JEH # 179      Page 45 of 46



511 F.3d 289, 299 (2d Cir. 2007). Adequate voir dire enables a capital defendant to exercise

his constitutional right to an impartial jury by challenging prospective jurors for cause

before a judge able to accurately rule on their removal. See Morgan, 504 U.S. at 729-730;

Mu'Min v. Virginia, 500 U.S. 415, 431 (1991). The questions recommended by the defense

in this case comply with the Court’s obligations under the Constitution and will ensure a

fair jury selection process.

         WHEREFORE, Defendant BRENDT A. CHRISTENSEN respectfully requests that

this Court adopt the Combined Jury Questionnaire, incorporating both the agreements

of the parties as well as those supplemental questions provided by the defense, in this

cause.



              Respectfully submitted,

              /s/Elisabeth R. Pollock                   /s/ George Taseff
              Assistant Federal Defender                Assistant Federal Defender
              300 West Main Street                      401 Main Street, Suite 1500
              Urbana, IL 61801                          Peoria, IL 61602
              Phone: 217-373-0666                       Phone: 309-671-7891
              FAX: 217-373-0667                         Fax: 309-671-7898
              Email: Elisabeth_Pollock@fd.org           Email: George_Taseff@fd.org

              /s/ Robert Tucker                         /s/ Julie Brain
              Robert L. Tucker, Esq.                    Julie Brain, Esq.
              7114 Washington Ave                       916 South 2nd Street
              St. Louis, MO 63130                       Philadelphia, PA 19147
              Phone: 703-527-1622                       Phone: 267-639-0417
              Email: roberttuckerlaw@gmail.com          Email: juliebrain1@yahoo.com




                                            45
      2:17-cr-20037-JES-JEH # 179        Page 46 of 46




                             CERTIFICATE OF SERVICE

      I hereby certify that on December 7, 2018, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                           46
